   Case: 2:19-cr-00156-MHW Doc #: 40 Filed: 01/02/20 Page: 1 of 8 PAGEID #: 108




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                   :

                     Plaintiff,             :      Case No. 2:19-CR-156

       vs.                                  :
                                                   JUDGE MICHAEL WATSON
JOSEPH MICHAEL BRAGG,                       :

                     Defendant.             :



                    DEFENDANT’S SENTENCING MEMORANDUM
_____________________________________________________________________________


       JOSEPH BRAGG, by and through undersigned counsel, hereby submits his sentencing

memorandum in support of the stipulated sentence of time served. Mr. Bragg has been in custody

since approximately August 17, 2018.

       Respectfully submitted this 2d day of January, 2020.

                                                DEBORAH L. WILLIAMS
                                                FEDERAL PUBLIC DEFENDER


                                                  /s/Deborah L. Williams
                                                Deborah L. Williams (AZ 010537)
                                                Federal Public Defender
                                                Federal Public Defender’s Office
                                                10 West Broad Street, Suite 1020
                                                Columbus, Ohio 43215-3469
                                                (614) 469-2999
                                                deborah_Williams@fd.org

                                                Counsel for Joseph Bragg
   Case: 2:19-cr-00156-MHW Doc #: 40 Filed: 01/02/20 Page: 2 of 8 PAGEID #: 109




                    MEMORANDUM OF POINTS AND AUTHORITIES


       I.      Unresolved Objections

               (A) Victim Related Adjustment for Official Status (USSG §3A1.2(a)).
Pursuant to Application Note 1, “This guideline does not apply when the only victim is an

organization, agency, or the government.”

       This enhancement should not apply because Mr. Bragg’s emails were not motivated by

Sheriff Walton’s status as a police officer, but rather by Mr. Bragg’s belief that the Sheriff’s

Office was part of a vast Freemason conspiracy. This position is evidenced by the contents of

the emails themselves. For example, a June 2018 email said “Doing the bidding of tranny

freemasons is not a good idea.” A July 11, 2018, email referenced Walton but then went on to

say “Any mason who sticks theirs crosses my path will be headless. . .you’re at the top of my

list.” For whatever reason, it seems that Mr. Bragg believed Walton was a Freemason.

Similarly, an August 4, 2018, communication to the Tulsa Chamber of Commerce said “Mother

Earth is cutting off the hidden hand of masonry. I’m coming to cut off the heads of masons. I

don’t care if you aren’t a mason…if you are sympathetic to them, protect them, hide them, or

support them in any way…” Again, the clear focus is on Masons. Another August 4, 2018

message, to the Rogers County Sheriff Dept., said “The big freemasonic fraud machine has run

out of gas and tricks.” In his Facebook communications, Mr. Bragg utilized the user names

“Mason Slapper” and “Mason Ender,” and in his emails to the Chambers of Commerce he used

the name “Freemason Destroyer.”

       Over and over again, the focus is on Freemasons and this focus draws support from the

internet. For example, some claim that Freemasonry has “infiltrated” law enforcement thus

giving the organization “power over the police.” See

                                                  2
   Case: 2:19-cr-00156-MHW Doc #: 40 Filed: 01/02/20 Page: 3 of 8 PAGEID #: 110




https://www.truthislight.com>2014/05>police-and-freemasonry-irrefutable, and

www.usavsus.info>MasonsInLawEnforcement. Several articles go so far as to display law

enforcement patches from around the country, each purportedly incorporating symbolism of

Freemasonry.

                  (B) Obstruction (USSG §3C1.1).

       The presentence report improperly uses the conduct charged in Count 2 to enhance Count

1. This use of §3C1.1 results in double counting. Typically, “obstructive conduct” is uncharged

conduct relating to the offense of conviction (Count 1 in this case). Here, Mr. Bragg was

separately charged for his conduct relating to SA Smith. The application of this enhancement in

Count 1, on top of a separate conviction for that conduct, twice counts the conduct charged in

Count 2 and significantly increases the guideline range.

       This enhancement is intended for situations where the defendant knows he is under

investigation at the time of the “obstructive conduct.” United States v. Baggett, 342 F.3d 536,

541-542 (6th Cir. 2003), citing United States v. Brown, 237 F.3d 625, 628 (6th Cir. 2001). Also,

United States v. Boyd, 312 F.3d 213, 217 (6th Cir. 2002). USSG §3C1.1 requires a direct nexus

between the alleged acts of obstruction and the crime of conviction. Baggett, at 542. According

to SA Smith’s report, he went to the house at 766 N. Cassady and spoke to one of the residents

(UM1 in the report). He informed UM1 that he was an FBI agent. At that moment Mr. Bragg

appeared and immediately started yelling at Smith. He did not wait to hear the reason for

Smith’s visit. Smith started backing away from the door. Mr. Bragg walked away but then

returned to the door, still yelling. At that time Smith left the property. There is no evidence that

Mr. Bragg knew he was under investigation, or that his conduct was the product of anything but

mental illness.

                                                 3
   Case: 2:19-cr-00156-MHW Doc #: 40 Filed: 01/02/20 Page: 4 of 8 PAGEID #: 111




        II.     Sentencing Law
        In Gall v. United States, 552 U.S. 38 (2007), the Supreme Court formally announced the

following two-step analysis that a district court should apply to determine a sentence that is

sufficient, but not greater than necessary, to vindicate Congress’ mandate that was codified for

sentencing. First, “a district court should begin all sentencing proceedings by correctly

calculating the applicable guideline range.” 553 U.S. at 49. The Guidelines are “the starting

point and the initial benchmark.” Id. Second, “after giving both parties an opportunity to argue

for whatever sentence they deem appropriate, the district judge should then consider all of the

§3553(a) factors to determine whether they support the sentence requesting by a party. Id. at 50.

The Court “may not presume that the Guideline range is reasonable.” Id. Rather, the Court

must make an “individualized assessment based on the facts presented.” Id. The sentencing

court is "free to make its own reasonable application of the 18 U.S.C. § 3553(a) factors, and to

reject (after due consideration) the advice of the Guidelines." Kimbrough v. United States, 552

U.S. 85, 113 (2007) (Scalia, J., concurring). "[E]xtraordinary circumstances [are not required] to

justify a sentence outside of the Guidelines range." Gall at 47.

        In this case the parties have stipulated to a sentencing range of time served, provided that

Mr. Bragg has served at least 12 months in custody. Mr. Bragg has been in custody over 12

months. The defense requests a sentence of time served.

        III. Guideline Calculations

        The probation officer has made, and the defense disagrees with, the following

calculations in this case:




                                                 4
   Case: 2:19-cr-00156-MHW Doc #: 40 Filed: 01/02/20 Page: 5 of 8 PAGEID #: 112




Count One:

Base offense level §2A6.1               12

More than two threats §2A6.1(b)(2)(A)   +2

Victim Related Adjustment §3A1.2(b)     +6

Obstruction of Justice §3C1.1           +2

Adjusted Offense Level                  22



Count Two:

Base offense level §2A6.1               12

Victim Related Adjustment §3A1.2(a)     +6

Adjusted Offense Level                  18



Multiple Count Adjustment               +2

Acceptance of responsibility            -3

Total offense level                     21



Criminal History Category                II

Advisory Guideline Range                41-51 months prison

Recommendation                          24 months prison




                                              5
   Case: 2:19-cr-00156-MHW Doc #: 40 Filed: 01/02/20 Page: 6 of 8 PAGEID #: 113




IV.    §3553(a) Factors

(a)(1) History and Characteristics of the Defendant and Nature and Circumstances of the
Offense

       Mr. Bragg grew up in Florida, in a family consisting of two parents and two siblings. He

was exposed to domestic violence (also confirmed by his mother) at a relatively young age, and

it would appear that this exposure has traveled with him into his own adult years. As discussed

in the presentence report, various sources suggest that problems in Mr. Bragg’s relationships

have precipitated erratic and at times suicidal behavior. He was hospitalized for depression and

suicidal behavior at least once, after he learned that his girlfriend had gotten an abortion.

       At some point in time Mr. Bragg became concerned that the Freemasons were controlling

much of the infrastructure of this country. The offense conduct in the instant case revolves

around that concern.



(a)(2) Seriousness of Offense, Just Punishment, Adequate Deterrence, Protection of the
Public, Treatment


       The court shall impose a sentence “sufficient but not greater than necessary, to comply

with the purposes set forth in § 3553(a)(2)(A)-(D).” The sentence imposed must reflect the

seriousness of the offense, promote respect for the law, provide just punishment; afford adequate

deterrence; and protect the public from further crimes of the defendant.

       Data shows that long prison sentences do little to deter people from committing future

crimes. Dep’t. of Justice, Office of Justice Programs, Nat’l Institute of Justice, Five Things

About Deterrence (available at http://nij.gov/five-things/pages/deterrence.aspx). Viewing the

findings of research on severity effects in their totality, there is evidence suggesting that short

sentences may be a deterrent. However, a consistent finding is that increases in already lengthy

                                                  6
   Case: 2:19-cr-00156-MHW Doc #: 40 Filed: 01/02/20 Page: 7 of 8 PAGEID #: 114




sentences produce at best a very modest deterrent effect. Id. In fact, lengthy prison sentences

may exacerbate recidivism. Id.

       To be an effective deterrent, the sentence must not only educate defendants as to the

seriousness of the offense, but should make others in the community “aware that similar actions

will be punished.” United States v. Coleman, 370 F. Supp. 2d 661, 681 (S.D. Ohio 2005), rev’d

on other grounds; United States v. White, 551 F.3d 381 (6th Cir. Ky. 2008).

       Although the advisory guidelines as enhanced by the probation officer suggest a prison

sentence, the text of the threats made in this case underscores the mental health issues involved

in this case. Further incarceration will not address those issues; rather, the resources available

through the probation department can be tailored to Mr. Bragg’s specific issues and needs. Mr.

Bragg has been in custody for 17 months, which more than satisfies the “at least 12 months”

component of the Rule 11(c)(1)(C) plea agreement.

       DATED this 2d day of January, 2020.

                                                  DEBORAH L. WILLIAMS
                                                  FEDERAL PUBLIC DEFENDER


                                                  /s/ Deborah L. Williams
                                                  Deborah L. Williams (AZ 010537)
                                                  Federal Public Defender
                                                  10 West Broad Street, Suite 1020
                                                  Columbus, Ohio 43215-3469
                                                  (614) 469-2999
                                                  deborah_williams@fd.org

                                                  Attorney for Joseph Bragg




                                                  7
   Case: 2:19-cr-00156-MHW Doc #: 40 Filed: 01/02/20 Page: 8 of 8 PAGEID #: 115




                                 CERTIFICATE OF SERVICE

I hereby certify that a true and accurate copy of the Defendant’s Sentencing Memorandum was

electronically served upon Assistant United States Attorney Jessica Knight, Office of the United

States Attorney, 303 Marconi Blvd., Suite 200, Columbus, Ohio, on the date of the filing.



                                                    /s/ Deborah L. Williams
                                                    Federal Public Defender
                                                    Counsel for Joseph Bragg




                                                8
